                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    SAMUEL H. WONG,                                    CASE NO. C18-0597-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    THE BOEING COMPANY,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the mediator’s notice that the parties have settled
18   the case (Dkt. No. 25). Within 30 days of the issuance of this order, the parties are ORDERED to
19   file a stipulated dismissal. The Clerk is DIRECTED to terminate all pending case management
20   deadlines and CLOSE the case for statistical purposes only.
21          DATED this 10th day of April 2019.
22                                                         William M. McCool
                                                           Clerk of Court
23

24                                                         s/Tomas Hernandez
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C18-0597-JCC
     PAGE - 1
